PEB CURIAM.
1. This is a motion by defendants to affirm the judgment because of failure of plaintiff to *601file Ms abstract and brief, as required by Eules 6 and 8 of this court.
Plaintiff filed Ms transcript on appeal on August 16, 1918. His time for filing an abstract expired September 5, 1918, and there has been no extension granted, nor is any excuse offered for failure to file the abstract and briefs as required by our rules.
Defendants move the court for an affirmance of the judgment, as provided in Eule 16, and it is so ordered, with costs against plaintiff. Affirmed on Motion.